COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00040-CV


City of Grapevine and Grapevine            §    From the 141st District Court
Board of Adjustment
                                           §    of Tarrant County (141-254547-11)
v.
                                           §    September 19, 2013

CBS Outdoor, Inc.                          §    Opinion by Justice Meier

                        JUDGMENT ON REHEARING

      After reviewing Appellee’s motion for rehearing and motion for en banc

consideration, we deny both motions. We withdraw our May 2, 2013 opinion and

judgment and substitute the following.

      This court has again considered the record on appeal in this case and

holds that there was error in the trial court’s order. It is ordered that the order of

the trial court is affirmed in part and reversed in part. We reverse that portion of

the trial court’s order denying the City’s plea to the jurisdiction as to CBS’s claims

for judicial review, injunctive relief, due process, declaratory relief, and attorneys’

fees and render judgment that CBS take nothing on those claims. We affirm that
portion of the trial court’s order denying the City’s plea as to CBS’s inverse

condemnation claim.

      It is further ordered that Appellee CBS Outdoor, Inc. shall pay all costs of

this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By _________________________________
                                        Justice Bill Meier